BY THE COURT
It is argued in this court that inasmuch as the Probate Court gave the custody of the child to its father there was no power in that court to provide for the infant visiting its maternal grandparents. The question argued, however, is not before us. That question could only be raised by the father. The father is not complaining of, and so far as the court is advised is satisfied with, the judgment. In fact, he was not a party to that proceeding and would not seem to be bound by that judgment. That case only involved the respective rights of the two sets of grandparents and as between them it can not, in the absence of a bill of exceptions, be said to be erroneous.
The judgment of the Common Pleas is reversed and the judgment of the Probate Court is affirmed.
Middleton, PJ, Mauck and Blosser, JJ, concur.